Exhibit 10.4

 

GUARANTY AGREEMENT

 

THIS GUARANTY AGREEMENT (this “Guaranty Agreement”), dated as of December 9,
2003, is made by EACH OF THE UNDERSIGNED AND EACH OTHER PERSON WHO SHALL BECOME
A PARTY HERETO BY EXECUTION OF A GUARANTY JOINDER AGREEMENT (each a “Guarantor”
and collectively the “Guarantors”) to BANK OF AMERICA, N.A., a national banking
association organized and existing under the laws of the United States, as
administrative agent (in such capacity, the “Administrative Agent”) for each of
the lenders (the “Lenders”) now or hereafter party to the Credit Agreement
defined below (collectively with the Administrative Agent, and certain other
Persons parties to Related Swap Contracts as more particularly described in
Section 19 hereof, the “Secured Parties”).  All capitalized terms used but not
otherwise defined herein shall have the meanings ascribed to such terms in the
Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Secured Parties have agreed to provide to Precision Castparts
Corp., an Oregon corporation (the “Borrower”), certain credit facilities,
including a term loan facility and revolving credit facility with a letter of
credit sublimit pursuant to the terms of that certain Credit Agreement dated as
of December 9, 2003, among the Borrower, the Administrative Agent and the
Lenders (as from time to time amended, modified, supplemented or restated, the
“Credit Agreement”); and

 

WHEREAS, each Guarantor is, directly or indirectly, a Subsidiary of the Borrower
and will materially benefit from the Loans made and to be made, and the Letters
of Credit issued and to be issued, under the Credit Agreement; and

 

WHEREAS, each Guarantor is required to enter into this Guaranty Agreement
pursuant to the terms of the Credit Agreement; and

 

WHEREAS, a material part of the consideration given in connection with and as an
inducement to the execution and delivery of the Credit Agreement by the Secured
Parties was the obligation of the Borrower to cause each Guarantor to enter into
this Guaranty Agreement, and the Secured Parties are unwilling to extend and
maintain the credit facilities provided under the Loan Documents unless the
Guarantors enter into this Guaranty Agreement;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

 

1.                                      Guaranty.  Each Guarantor hereby jointly
and severally, unconditionally, absolutely, continually and irrevocably
guarantees to the Administrative Agent for the benefit of the Secured Parties
the payment and performance in full of the Borrower’s Liabilities (as defined
below).  For all purposes of this Guaranty Agreement, “Borrower’s Liabilities”
means:  (a) the

 

--------------------------------------------------------------------------------


 

Borrower’s prompt payment in full, when due or declared due and at all such
times, of all Obligations and all other amounts pursuant to the terms of the
Credit Agreement, the Notes, and all other Loan Documents heretofore, now or at
any time or times hereafter owing, arising, due or payable from the Borrower to
any one or more of the Secured Parties, including principal, interest, premiums
and fees (including, but not limited to, loan fees and Attorney Costs); (b) the
Borrower’s prompt, full and faithful performance, observance and discharge of
each and every agreement, undertaking, covenant and provision to be performed,
observed or discharged by the Borrower under the Credit Agreement and all other
Loan Documents; and (c) the Borrower’s prompt payment in full, when due or
declared due and at all such times, of obligations and liabilities now or
hereafter arising under Related Swap Contracts.  The Guarantors’ obligations to
the Secured Parties under this Guaranty Agreement are hereinafter collectively
referred to as the “Guarantors’ Obligations” and, with respect to each Guarantor
individually, the “Guarantor’s Obligations”.  Notwithstanding the foregoing, the
liability of each Guarantor individually with respect to its Guarantor’s
Obligations shall be limited to an aggregate amount equal to the largest amount
that would not render its obligations hereunder subject to avoidance under
Section 548 of the United States Bankruptcy Code or any comparable provisions of
any applicable state law.

 

Each Guarantor agrees that it is jointly and severally, directly and primarily
liable (subject to the limitation in the immediately preceding sentence) for the
Borrower’s Liabilities.

 

2.                                     
Payment.                                              If the Borrower shall
default in payment or performance of any of the Borrower’s Liabilities, whether
principal, interest, premium, fee (including, but not limited to, loan fees and
Attorney Costs), or otherwise, when and as the same shall become due, and after
expiration of any applicable grace period, whether according to the terms of the
Credit Agreement, by acceleration, or otherwise, or upon the occurrence and
during the continuance of any Event of Default under the Credit Agreement, then
any or all of the Guarantors will, upon demand thereof by the Administrative
Agent, fully pay to the Administrative Agent, for the benefit of the Secured
Parties, subject to any restriction on each Guarantor’s Obligations set forth in
Section 1 hereof, an amount equal to all the Borrower’s Liabilities then due and
owing.

 

3.                                      Absolute Rights and Obligations.  This
is a guaranty of payment and not of collection.  The Guarantors’ Obligations
under this Guaranty Agreement shall be joint and several, absolute and
unconditional irrespective of, and each Guarantor hereby expressly waives, to
the extent permitted by law, any defense to its obligations under this Guaranty
Agreement and all to which it is a party by reason of:

 

(a)                                  any lack of legality, validity or
enforceability of the Credit Agreement, of any of the Notes, of any other Loan
Document, or of any other agreement or instrument creating, providing security
for, or otherwise relating to any of the Guarantors’ Obligations, any of the
Borrower’s Liabilities, or any other guaranty of any of the Borrower’s
Liabilities (the Loan Documents and all such other agreements and instruments
being collectively referred to as the “Related Agreements”);

 

(b)                                 any action taken under any of the Related
Agreements, any exercise of any right or power therein conferred, any failure or
omission to enforce any right conferred thereby, or any waiver of any covenant
or condition therein provided;

 

2

--------------------------------------------------------------------------------


 

(c)                                  any acceleration of the maturity of any of
the Borrower’s Liabilities, of the Guarantor’s Obligations of any other
Guarantor, or of any other obligations or liabilities of any Person under any of
the Related Agreements;

 

(d)                                 any release, exchange, non-perfection, lapse
in perfection, disposal, deterioration in value, or impairment of any security
for any of the Borrower’s Liabilities, for any of the Guarantor’s Obligations of
any Guarantor, or for any other obligations or liabilities of any Person under
any of the Related Agreements;

 

(e)                                  any dissolution of the Borrower or any
Guarantor or any other party to a Related Agreement, or the combination or
consolidation of the Borrower or any Guarantor or any other party to a Related
Agreement into or with another entity or any transfer or disposition of any
assets of the Borrower or any Guarantor or any other party to a Related
Agreement;

 

(f)                                    any extension (including without
limitation extensions of time for payment), renewal, amendment, restructuring or
restatement of, any acceptance of late or partial payments under, or any change
in the amount of any borrowings or any credit facilities available under, the
Credit Agreement, any of the Notes or any other Loan Document or any other
Related Agreement, in whole or in part;

 

(g)                                 the existence, addition, modification,
termination, reduction or impairment of value, or release of any other guaranty
(or security therefor) of the Borrower’s Liabilities (including without
limitation the Guarantor’s Obligations of any other Guarantor and obligations
arising under any other Guaranty now or hereafter in effect);

 

(h)                                 any waiver of, forbearance or indulgence
under, or other consent to any change in or departure from any term or provision
contained in the Credit Agreement, any other Loan Document or any other Related
Agreement, including without limitation any term pertaining to the payment or
performance of any of the Borrower’s Liabilities, any of the Guarantor’s
Obligations of any other Guarantor, or any of the obligations or liabilities of
any party to any other Related Agreement;

 

(i)                                     any other circumstance whatsoever (with
or without notice to or knowledge of any Guarantor) which may or might in any
manner or to any extent vary the risks of such Guarantor, or might otherwise
constitute a legal or equitable defense available to, or discharge of, a surety
or a guarantor, including without limitation any right to require or claim that
resort be had to the Borrower or any other Loan Party or to any collateral in
respect of the Borrower’s Liabilities or Guarantors’ Obligations, other than the
indefeasible payment in full of the Borrower’s Liabilities and the Guarantors’
Obligations.

 

It is the express purpose and intent of the parties hereto that this Guaranty
Agreement and the Guarantors’ Obligations hereunder and under each Guaranty
Joinder Agreement shall be

 

3

--------------------------------------------------------------------------------


 

absolute and unconditional under any and all circumstances and shall not be
discharged except by payment as herein provided.

 

4.                                      Currency and Funds of Payment.  All
Guarantors’ Obligations will be paid in lawful currency of the United States of
America and in immediately available funds, regardless of any law, regulation or
decree now or hereafter in effect that might in any manner affect the Borrower’s
Liabilities, or the rights of any Secured Party with respect thereto as against
the Borrower, or cause or permit to be invoked any alteration in the time,
amount or manner of payment by the Borrower of any or all of the Borrower’s
Liabilities.

 

5.                                      Events of Default.  Without limiting the
provisions of Section 2 hereof, in the event that there shall occur and be
continuing an Event of Default, then notwithstanding any collateral or other
security or credit support for the Borrower’s Liabilities, at the Administrative
Agent’s election and without notice thereof or demand therefor, the Guarantors’
Obligations shall immediately be and become due and payable.

 

6.                                      Subordination.  Until this Guaranty
Agreement is terminated in accordance with Section 22 hereof, each Guarantor
hereby unconditionally subordinates all present and future debts, liabilities or
obligations now or hereafter owing to such Guarantor (a) of the Borrower, to the
payment in full of the Borrower’s Liabilities, (b) of every other Guarantor (an
“obligated guarantor”), to the payment in full of the Guarantors’ Obligations of
such obligated guarantor, and (c) of each other Person now or hereafter
constituting a Loan Party, to the payment in full of the obligations of such
Loan Party owing to any Secured Party and arising under the Loan Documents.  All
amounts due under such subordinated debts, liabilities, or obligations shall,
upon the occurrence and during the continuance of an Event of Default, be
collected and, upon request by the Administrative Agent, paid over forthwith to
the Administrative Agent for the benefit of the Secured Parties on account of
the Borrower’s Liabilities, the Guarantors’ Obligations, or such other
obligations, as applicable, and, after such request and pending such payment,
shall be held by such Guarantor as agent and bailee of the Secured Parties
separate and apart from all other funds, property and accounts of such
Guarantor.

 

7.                                      Suits.  Each Guarantor from time to time
shall pay to the Administrative Agent for the benefit of the Secured Parties, on
demand, at the Administrative Agent’s place of business set forth in the Credit
Agreement or such other address as the Administrative Agent shall give notice of
to such Guarantor, the Guarantors’ Obligations as they become or are declared
due, and in the event such payment is not made forthwith, the Administrative
Agent may proceed to suit against any one or more or all of the Guarantors.  At
the Administrative Agent’s election, one or more and successive or concurrent
suits may be brought hereon by the Administrative Agent against any one or more
or all of the Guarantors, whether or not suit has been commenced against the
Borrower, any other Guarantor, or any other Person and whether or not the
Secured Parties have taken or failed to take any other action to collect all or
any portion of the Borrower’s Liabilities or have taken or failed to take any
actions against any collateral securing payment or performance of all or any
portion of the Borrower’s Liabilities, and irrespective of any event,
occurrence, or condition described in Section 3 hereof.

 

4

--------------------------------------------------------------------------------


 

8.                                      Set-Off and Waiver.  Each Guarantor
waives any right to assert against any Secured Party as a defense, counterclaim,
set-off, recoupment or cross claim in respect of its Guarantor’s Obligations,
any defense (legal or equitable) or other claim which such Guarantor may now or
at any time hereafter have against the Borrower or any or all of the Secured
Parties without waiving any additional defenses, set-offs, counterclaims or
other claims otherwise available to such Guarantor.  Each Guarantor agrees that
each Secured Party shall have a lien for all the Guarantor’s Obligations upon
all deposits or deposit accounts, of any kind, or any interest in any deposits
or deposit accounts, now or hereafter pledged, mortgaged, transferred or
assigned to such Secured Party or otherwise in the possession or control of such
Secured Party for any purpose (other than solely for safekeeping) for the
account or benefit of such Guarantor, including any balance of any deposit
account or of any credit of such Guarantor with the Secured Party, whether now
existing or hereafter established, and hereby authorizes each Secured Party from
and after the occurrence of an Event of Default at any time or times with or
without prior notice to apply such balances or any part thereof to such of the
Guarantor’s Obligations to the Secured Parties then due and in such amounts as
provided for in the Credit Agreement or otherwise as they may elect.  Each
Secured Party agrees promptly to notify the Borrower and the applicable
Guarantor after any such set-off and application made by such Secured Party;
provided, however, that the failure to give such notice shall not affect the
validity of such set-off or application.  For the purposes of this Section 8,
all remittances and property shall be deemed to be in the possession of a
Secured Party as soon as the same may be put in transit to it by mail or carrier
or by other bailee.

 

9.                                      Waiver of Notice; Subrogation.

 

(a)                                  Each Guarantor hereby waives to the extent
permitted by law notice of the following events or occurrences:  (i) acceptance
of this Guaranty Agreement; (ii) the Lenders’ heretofore, now or from time to
time hereafter making Loans and issuing Letters of Credit and otherwise loaning
monies or giving or extending credit to or for the benefit of the Borrower,
whether pursuant to the Credit Agreement or the Notes or any other Loan Document
or Related Agreement or any amendments, modifications, or supplements thereto,
or replacements or extensions thereof; (iii) presentment, demand, default,
non-payment, partial payment and protest; and (iv) any other event, condition,
or occurrence described in Section 3 hereof.  Each Guarantor agrees that each
Secured Party may heretofore, now or at any time hereafter do any or all of the
foregoing in such manner, upon such terms and at such times as each Secured
Party, in its sole and absolute discretion, deems advisable, without in any way
or respect impairing, affecting, reducing or releasing such Guarantor from its
Guarantor’s Obligations, and each Guarantor hereby consents to each and all of
the foregoing events or occurrences.

 

(b)                                 Each Guarantor hereby agrees that payment or
performance by such Guarantor of its Guarantor’s Obligations under this Guaranty
Agreement may be enforced by the Administrative Agent on behalf of the Secured
Parties upon demand by the Administrative Agent to such Guarantor without the
Administrative Agent being required, such Guarantor expressly waiving to the
extent permitted by law any right it may have to require the Administrative
Agent to (i) prosecute collection or seek to enforce or resort to any remedies
against the Borrower or any other Guarantor or any

 

5

--------------------------------------------------------------------------------


 

other guarantor of the Borrower’s Liabilities, or (ii) seek to enforce or resort
to any remedies with respect to any security interests, Liens or encumbrances
granted to the Administrative Agent or any Lender or other party to a Related
Agreement by the Borrower, any other Guarantor or any other Person on account of
the Borrower’s Liabilities or any guaranty thereof, IT BEING EXPRESSLY
UNDERSTOOD, ACKNOWLEDGED AND AGREED TO BY SUCH GUARANTOR THAT DEMAND UNDER THIS
GUARANTY AGREEMENT MAY BE MADE BY THE ADMINISTRATIVE AGENT, AND THE PROVISIONS
HEREOF ENFORCED BY THE ADMINISTRATIVE AGENT, EFFECTIVE AS OF THE FIRST DATE ANY
EVENT OF DEFAULT OCCURS AND IS CONTINUING UNDER THE CREDIT AGREEMENT.

 

(c)                                  Each Guarantor further agrees with respect
to this Guaranty Agreement that it shall have no right of subrogation,
reimbursement, contribution or indemnity, nor any right of recourse to security
for the Borrower’s Liabilities unless and until 93 days immediately following
the Facility Termination Date (as defined below) shall have elapsed without the
filing or commencement, by or against any Loan Party, of any state or federal
action, suit, petition or proceeding seeking any reorganization, liquidation or
other relief or arrangement in respect of creditors of, or the appointment of a
receiver, liquidator, trustee or conservator in respect to, such Loan Party or
its assets.  This waiver is expressly intended to prevent the existence of any
claim in respect to such subrogation, reimbursement, contribution or indemnity
by any Guarantor against the estate of any other Loan Party within the meaning
of Section 101 of the Bankruptcy Code, in the event of a subsequent case
involving any other Loan Party.  If an amount shall be paid to any Guarantor on
account of such rights at any time prior to termination of this Guaranty
Agreement in accordance with the provisions of Section 22 hereof, such amount
shall be held in trust for the benefit of the Secured Parties and shall
forthwith be paid to the Administrative Agent, for the benefit of the Secured
Parties, to be credited and applied upon the Guarantors’ Obligations, whether
matured or unmatured, in accordance with the terms of the Credit Agreement or
otherwise as the Secured Parties may elect.  The agreements in this subsection
shall survive repayment of all of the Guarantors’ Obligations, the termination
or expiration of this Guaranty Agreement in any manner, including but not
limited to termination in accordance with Section 22 hereof, and occurrence of
the Facility Termination Date.  For purposes of this Guaranty Agreement,
“Facility Termination Date” means the date as of which all of the following
shall have occurred:  (i) the Borrower shall have permanently terminated the
credit facilities under the Loan Documents by final payment in full of all
Outstanding Amounts, together with all accrued and unpaid interest and fees
thereon, other than (A) the undrawn portion of Letters of Credit and (B) all
letter of credit fees relating thereto accruing after such date (which fees
shall be payable solely for the account of the L/C Issuer and shall be computed
(based on interest rates and the Applicable Rate then in effect) on such undrawn
amounts to the respective expiry dates of the Letters of Credit), in each case
as have been fully Cash Collateralized or as to which other arrangements with
respect thereto satisfactory to the Administrative Agent and the L/C Issuer
shall have been made; (ii) all Revolving Credit Commitments shall have
terminated or expired; (iii) the obligations and liabilities of the Borrower and
each other Loan Party under all Related

 

6

--------------------------------------------------------------------------------


 

Swap Contracts shall have been fully, finally and irrevocably paid and satisfied
in full and the Related Swap Contract shall have expired or been terminated, or
other arrangements satisfactory to the counterparties shall have been made with
respect thereto; and (iv) the Borrower and each other Loan Party shall have
fully, finally and irrevocably paid and satisfied in full all of their
respective obligations and liabilities arising under the Loan Documents,
including with respect to the Borrower and the Obligations (except for future
obligations consisting of continuing indemnities and other contingent
Obligations of the Borrower or any Loan Party that may be owing to any
Agent-Related Person or any Lender pursuant to the Loan Documents and expressly
survive termination of the Credit Agreement).

 

10.                               Effectiveness; Enforceability.  This Guaranty
Agreement shall be effective as of the date first above written and shall
continue in full force and effect until termination in accordance with Section
22 hereof.  Any claim or claims that the Secured Parties may at any time
hereafter have against a Guarantor under this Guaranty Agreement may be asserted
by the Administrative Agent on behalf of the Secured Parties by written notice
directed to such Guarantor in accordance with Section 24 hereof.

 

11.                               Representations and Warranties.  Each
Guarantor warrants and represents to the Administrative Agent, for the benefit
of the Secured Parties, that it is duly authorized to execute and deliver this
Guaranty Agreement (or the Guaranty Joinder Agreement to which it is a party, as
applicable), and to perform its obligations under this Guaranty Agreement, that
this Guaranty Agreement (or the Guaranty Joinder Agreement to which it is a
party, as applicable) has been duly executed and delivered on behalf of such
Guarantor by its duly authorized representatives; that this Guaranty Agreement
(and any Guaranty Joinder Agreement to which such Guarantor is a party) is
legal, valid, binding and enforceable against such Guarantor in accordance with
its terms except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles; and that such
Guarantor’s execution, delivery and performance of this Guaranty Agreement (and
any Guaranty Joinder Agreement to which such Guarantor is a party) do not
violate or constitute a breach of any of its Organizational Documents, any
agreement or instrument to which such Guarantor is a party, or any law, order,
regulation, decree or award of any governmental authority or arbitral body to
which it or its properties or operations is subject.

 

12.                               Expenses.  Each Guarantor agrees to be jointly
and severally liable for the payment of all reasonable fees and expenses,
including Attorney Costs, incurred by any Secured Party in connection with the
enforcement of this Guaranty Agreement, whether or not suit be brought.

 

13.                               Reinstatement.  Each Guarantor agrees that
this Guaranty Agreement shall continue to be effective or be reinstated, as the
case may be, at any time payment received by any Secured Party in respect of any
Borrower’s Liabilities is rescinded or must be restored for any reason, or is
repaid by any Secured Party in whole or in part in good faith settlement of any
pending or threatened avoidance claim.

 

7

--------------------------------------------------------------------------------


 

14.                               Attorney-in-Fact.  To the extent permitted by
law, each Guarantor hereby appoints the Administrative Agent, for the benefit of
the Secured Parties, as such Guarantor’s attorney-in-fact for the purposes of
carrying out the provisions of this Guaranty Agreement and taking any action and
executing any instrument which the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is coupled with
an interest and is irrevocable; provided, that the Administrative Agent shall
have and may exercise rights under this power of attorney only upon the
occurrence and during the continuance of an Event of Default.

 

15.                               Reliance.  Each Guarantor represents and
warrants to the Administrative Agent, for the benefit of the Secured Parties,
that:  (a) such Guarantor has adequate means to obtain on a continuing basis (i)
from the Borrower, information concerning the Borrower and the Borrower’s
financial condition and affairs and (ii) from other reliable sources such other
information as it deems material in deciding to provide this Guaranty Agreement
and any Guaranty Joinder Agreement (“Other Information”), and has full and
complete access to the Borrower’s books and records and to such Other
Information; (b) such Guarantor is not relying on any Secured Party or its or
their employees, directors, agents or other representatives or Affiliates, to
provide any such information, now or in the future; (c) such Guarantor has been
furnished with and reviewed the terms of the Credit Agreement and such other
Loan Documents as it has requested, is executing this Guaranty Agreement (or the
Guaranty Joinder Agreement to which it is a party, as applicable) freely and
deliberately, and understands the obligations and financial risk undertaken by
providing this Guaranty Agreement (and any Guaranty Joinder Agreement); (d) such
Guarantor has relied solely on the Guarantor’s own independent investigation,
appraisal and analysis of the Borrower, the Borrower’s financial condition and
affairs, the “Other Information”, and such other matters as it deems material in
deciding to provide this Guaranty Agreement (and any Guaranty Joinder Agreement)
and is fully aware of the same; and (e) such Guarantor has not depended or
relied on any Secured Party or its or their employees, directors, agents or
other representatives or Affiliates, for any information whatsoever concerning
the Borrower or the Borrower’s financial condition and affairs or any other
matters material to such Guarantor’s decision to provide this Guaranty Agreement
(and any Guaranty Joinder Agreement), or for any counseling, guidance, or
special consideration or any promise therefor with respect to such decision. 
Each Guarantor agrees that no Secured Party has any duty or responsibility
whatsoever, now or in the future, to provide to such Guarantor any information
concerning the Borrower or the Borrower’s financial condition and affairs, or
any Other Information, other than as expressly provided herein, and that, if
such Guarantor receives any such information from any Secured Party or its or
their employees, directors, agents or other representatives or Affiliates, such
Guarantor will independently verify the information and will not rely on any
Secured Party or its or their employees, directors, agents or other
representatives or Affiliates, with respect to such information.

 

16.                               Rules of Interpretation.  The rules of
interpretation contained in Sections 1.02 and 1.05 of the Credit Agreement shall
be applicable to this Guaranty Agreement and each Guaranty Joinder Agreement and
are hereby incorporated by reference.  All representations and warranties
contained herein shall survive the delivery of documents and any extension of
credit referred to herein or guaranteed hereby.

 

8

--------------------------------------------------------------------------------


 

17.                               Entire Agreement.  This Guaranty Agreement and
each Guaranty Joinder Agreement, together with the Credit Agreement and other
Loan Documents, constitute and express the entire understanding between the
parties hereto with respect to the subject matter hereof, and supersede all
prior negotiations, agreements, understandings, inducements, commitments or
conditions, express or implied, oral or written, except as herein contained. 
The express terms hereof control and supersede any course of performance or
usage of the trade inconsistent with any of the terms hereof.  Except as
provided in Section 22, neither this Guaranty Agreement nor any Guaranty Joinder
Agreement nor any portion or provision hereof or thereof may be changed,
altered, modified, supplemented, discharged, canceled, terminated, or amended
orally or in any manner other than as provided in the Credit Agreement.

 

18.                               Binding Agreement; Assignment.  This Guaranty
Agreement, each Guaranty Joinder Agreement and the terms, covenants and
conditions hereof and thereof shall be binding upon and inure to the benefit of
the parties hereto and thereto, and to their respective heirs, legal
representatives, successors and assigns; provided, however, that no Guarantor
shall be permitted to assign any of its rights, powers, duties or obligations
under this Guaranty Agreement, any Guaranty Joinder Agreement or any other
interest herein or therein without the prior written consent of the
Administrative Agent.  Without limiting the generality of the foregoing sentence
of this Section 18, any Lender may assign to one or more Persons, or grant to
one or more Persons participations in or to, all or any part of its rights and
obligations under the Credit Agreement (to the extent permitted by the Credit
Agreement); and to the extent of any such assignment or participation such other
Person shall, to the fullest extent permitted by law, thereupon become vested
with all the benefits in respect thereof granted to such Lender herein or
otherwise, subject, however, to the provisions of the Credit Agreement,
including Article IX thereof (concerning the Administrative Agent) and Section
10.07 thereof (concerning assignments and participations).  All references
herein to the Administrative Agent shall include any successor thereof.

 

19.                               Related Swap Contracts.  All obligations of
the Borrower under Related Swap Contracts to which any Lender or its Affiliates
are a party shall be deemed to be Borrower’s Liabilities, and each Lender or
Affiliate of a Lender party to any such Related Swap Contract shall be deemed to
be a Secured Party hereunder with respect to such Borrower’s Liabilities;
provided, however, that such obligations shall cease to be Borrower’s
Liabilities at such time, prior to the Facility Termination Date, as such Person
(or Affiliate of such Person) shall cease to be a “Lender” under the Credit
Agreement.

 

No Person who obtains the benefit of this Guaranty Agreement by virtue of the
provisions of this Section shall have, prior to the Facility Termination Date,
any right to notice of any action or to consent to, direct or object to any
action hereunder or under any other Loan Document or otherwise in respect of the
Guarantors’ Obligations (including the release or modification of any
Guarantors’ Obligations or security therefor) other than in its capacity as a
Lender and only to the extent expressly provided in the Loan Documents.  Each
Secured Party not a party to the Credit Agreement who obtains the benefit of
this Guaranty Agreement by virtue of the provisions of this Section shall be
deemed to have acknowledged and accepted the appointment of the Administrative
Agent pursuant to the terms of the Credit Agreement, and that with respect to
the actions and omissions of the Administrative Agent hereunder or otherwise

 

9

--------------------------------------------------------------------------------


 

relating hereto that do or may affect such Secured Party, the Administrative
Agent and each Agent-Related Person shall be entitled to all the rights,
benefits and immunities conferred under Article IX of the Credit Agreement.

 

20.                               Severability.  The provisions of this Guaranty
Agreement are independent of and separable from each other.  If any provision
hereof shall for any reason be held invalid or unenforceable, such invalidity or
unenforceability shall not affect the validity or enforceability of any other
provision hereof, but this Guaranty Agreement shall be construed as if such
invalid or unenforceable provision had never been contained herein.

 

21.                               Counterparts.  This Guaranty Agreement may be
executed in any number of counterparts each of which when so executed and
delivered shall be deemed an original, and it shall not be necessary in making
proof of this Guaranty Agreement to produce or account for more than one such
counterpart executed by the Guarantor against whom enforcement is sought. 
Without limiting the foregoing provisions of this Section 21, the provisions of
Section 10.02(b) of the Credit Agreement shall be applicable to this Guaranty
Agreement.

 

22.                               Termination.

 

(a)                                  Subject to reinstatement pursuant to
Section 13 hereof, this Guaranty Agreement and each Guaranty Joinder Agreement,
and all of the Guarantors’ Obligations hereunder (excluding those Guarantors’
Obligations relating to Borrower’s Liabilities that expressly survive such
termination) shall terminate without delivery of any instrument or performance
of any act by any party on the Facility Termination Date.

 

(b)                                 With respect to the Guarantor’s Obligations
of any Guarantor Disposed of in accordance with the Credit Agreement, the
Guarantor’s Obligations of such Guarantor shall terminate upon the consummation
of the Disposition of such Guarantor in accordance with the terms of the Credit
Agreement.

 

23.                               Remedies Cumulative; Late Payments.  All
remedies hereunder are cumulative and are not exclusive of any other rights and
remedies of the Administrative Agent or any other Secured Party provided by law
or under the Credit Agreement, the other Loan Documents or other applicable
agreements or instruments.  The making of the Loans and other Credit Extensions
pursuant to the Credit Agreement shall be conclusively presumed to have been
made or extended, respectively, in reliance upon each Guarantor’s guaranty of
the Borrower’s Liabilities pursuant to the terms hereof.  Any amounts not paid
when due under this Guaranty Agreement shall bear interest at the Default Rate.

 

24.                               Notices.  Any notice required or permitted
hereunder or under any Guaranty Joinder Agreement shall be given, (a) with
respect to each Guarantor, at the address of the Borrower indicated in Schedule
10.02 of the Credit Agreement and (b) with respect to the Administrative Agent
or any other Secured Party, at the Administrative Agent’s address indicated in
Schedule 10.02 of the Credit Agreement.  All such addresses may be modified, and
all such notices shall be given and shall be effective, as provided in Section
10.02 of the Credit Agreement for the giving and effectiveness of notices and
modifications of addresses thereunder.

 

10

--------------------------------------------------------------------------------


 

25.                               Joinder.  Each Person who shall at any time
execute and deliver to the Administrative Agent a Guaranty Joinder Agreement
substantially in the form attached as Exhibit A hereto shall thereupon
irrevocably, absolutely and unconditionally become a party hereto and obligated
hereunder as a Guarantor, and all references herein and in the other Loan
Documents to the Guarantors or to the parties to this Guaranty Agreement shall
be deemed to include such Person as a Guarantor hereunder.

 

26.                               Governing Law; Venue; Waiver of Jury Trial.

 

(a)                                  THIS GUARANTY AGREEMENT AND EACH GUARANTY
JOINDER AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

 

(b)                                  EACH GUARANTOR HEREBY EXPRESSLY AND
IRREVOCABLY AGREES AND CONSENTS THAT ANY SUIT, ACTION OR PROCEEDING ARISING OUT
OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY GUARANTY JOINDER AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN MAY BE INSTITUTED IN ANY STATE
OR FEDERAL COURT SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED
STATES OF AMERICA AND, BY THE EXECUTION AND DELIVERY OF THIS GUARANTY AGREEMENT
OR A GUARANTY JOINDER AGREEMENT, SUCH GUARANTOR EXPRESSLY WAIVES ANY OBJECTION
THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE IN, OR TO THE EXERCISE
OF JURISDICTION OVER IT AND ITS PROPERTY BY, ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING, AND EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS GENERALLY
AND UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING.

 

(c)                                  EACH GUARANTOR AGREES THAT SERVICE OF
PROCESS MAY BE MADE BY PERSONAL SERVICE OF A COPY OF THE SUMMONS AND COMPLAINT
OR OTHER LEGAL PROCESS IN ANY SUCH SUIT, ACTION OR PROCEEDING, OR BY REGISTERED
OR CERTIFIED MAIL (POSTAGE PREPAID) TO THE ADDRESS FOR NOTICES TO SUCH GUARANTOR
IN EFFECT PURSUANT TO SECTION 24 HEREOF, OR BY ANY OTHER METHOD OF SERVICE
PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE OF NEW YORK.

 

(d)                                  NOTHING CONTAINED IN SUBSECTIONS (b) or (c)
HEREOF SHALL PRECLUDE THE ADMINISTRATIVE AGENT FROM BRINGING ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS GUARANTY AGREEMENT OR ANY GUARANTY
JOINDER AGREEMENT

 

11

--------------------------------------------------------------------------------


 

OR ANY OTHER LOAN DOCUMENT IN THE COURTS OF ANY JURISDICTION WHERE ANY GUARANTOR
OR ANY OF SUCH GUARANTOR’S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.  TO THE
EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH GUARANTOR
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND EXPRESSLY
WAIVES, IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, OBJECTION TO THE
EXERCISE OF JURISDICTION OVER IT AND ITS PROPERTY BY ANY SUCH OTHER COURT OR
COURTS WHICH NOW OR HEREAFTER MAY BE AVAILABLE UNDER APPLICABLE LAW.

 

(e)                                  IN ANY ACTION OR PROCEEDING TO ENFORCE OR
DEFEND ANY RIGHTS OR REMEDIES UNDER OR RELATED TO THIS GUARANTY AGREEMENT OR ANY
GUARANTY JOINDER AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT
DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION THEREWITH, EACH
GUARANTOR AND THE ADMINISTRATIVE AGENT ON BEHALF OF THE SECURED PARTIES HEREBY
AGREE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, THAT ANY SUCH ACTION, SUIT OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY AND HEREBY
IRREVOCABLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT ANY SUCH
PERSON MAY HAVE TO TRIAL BY JURY IN ANY SUCH ACTION, SUIT OR PROCEEDING.

 

(f)                                    EACH GUARANTOR HEREBY EXPRESSLY WAIVES
ANY OBJECTION IT MAY HAVE THAT ANY COURT TO WHOSE JURISDICTION IT HAS SUBMITTED
PURSUANT TO THE TERMS HEREOF IS AN INCONVENIENT FORUM.

 

[Signature page follows.]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Guaranty Agreement as of the day and year first written above.

 

 

ADMINISTRATIVE AGENT:

 

 

 

BANK OF AMERICA, N.A., as Administrative

 

Agent

 

 

 

 

 

By:

/S/ SUZIEANNA WAN

 

 

Name:

SuzieAnna Wan

 

Title:

Assistant Vice President

 

--------------------------------------------------------------------------------


 

 

GUARANTORS:

 

 

 

PCC STRUCTURALS, INC.

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

PCC AIRFOILS LLC.

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

PCC SPECIALTY PRODUCTS, INC.

 

 

 

 

 

By:

 /S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

J&L FIBER SERVICES, INC.

 

 

 

 

 

By:

 /S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

ADVANCED FORMING TECHNOLOGY, INC.

 

 

 

 

 

By:

 /S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

WYMAN-GORDON COMPANY

 

 

 

 

 

By:

 /S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

PRECISION FOUNDERS INC.

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

WYMAN-GORDON FORGINGS (CLEVELAND), INC.

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

WYMAN-GORDON FORGINGS LP

 

 

 

 

 

   By WGF I LLC, its General Partner

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

WYMAN-GORDON INVESTMENT CASTINGS, INC.

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

 

SPS TECHNOLOGIES, LCC
  (f/k/a STAR ACQUISITION, LLC)

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

 

PCC COMPOSITES, INC.

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

CARMET INVESTORS, INC.

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

CARMET COMPANY

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

WG WASHINGTON STREET LLC

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

 

WGF I LLC

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

WGF II LLC

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

 

WG FORGINGS 3 LLC

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

WG FORGINGS 2 LLC

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

 

INTERNATIONAL EXTRUDED PRODUCTS, LLC

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

 

CANNON-MUSKEGON CORPORATION

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

 

GREENVILLE METALS, INC.

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

 

GREER STOP NUT, INC.

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

 

HOWELL PENNCRAFT, INC.

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

 

M. ARGUESO & CO., INC.

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

 

METALAC FASTENERS, INC.

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

 

NSS TECHNOLOGIES, INC.

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

 

SPS INTERNATIONAL INVESTMENT COMPANY

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

 

SPS TECHNOLOGIES WATERFORD COMPANY

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

 

UNBRAKO, LLC

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

 

 

 

AVIBANK MFG., INC.

 

 

 

 

 

By:

/S/ GEOFFREY A. HAWKES

 

 

Name:

Geoffrey A. Hawkes

 

Title:

Treasurer

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Form of Guaranty Joinder Agreement

 

 

GUARANTY JOINDER AGREEMENT

 

THIS GUARANTY JOINDER AGREEMENT (the “Guaranty Joinder Agreement”), dated as of
                          , 20     is made by
                                                              , a
                                 (the “Joining Guarantor”) pursuant to the terms
of that certain Credit Agreement (as amended, supplemented or restated from time
to time, the “Credit Agreement”), dated as of December     , 2003, by and among
Precision Castparts Corp., an Oregon corporation (the “Borrower”), the Lenders
party thereto and the Administrative Agent (as defined therein).  All
capitalized terms not otherwise defined herein shall have the meanings given to
such terms in the Credit Agreement.

 

WHEREAS, the Joining Guarantor is a Subsidiary and required by the terms of the
Credit Agreement to become a “Guarantor” under the Credit Agreement and be
joined as a party to the Guaranty; and

 

WHEREAS, the Joining Guarantor will materially benefit directly and indirectly
from the credit facilities made available and to be made available to the
Borrower by the Lenders under the Credit Agreement;

 

NOW, THEREFORE, the Joining Guarantor hereby agrees as follows, for the benefit
of the Secured Parties (as defined in the Guaranty and including any Lender or
Affiliate of any Lender party to a Related Swap Contract):

 

1.                                      Joinder.  The Joining Guarantor hereby
irrevocably, absolutely and unconditionally becomes a party to the Guaranty as a
Guarantor and bound by all the terms, conditions, obligations, liabilities and
undertakings of each Guarantor or to which each Guarantor is subject thereunder,
including without limitation the joint and several, unconditional, absolute,
continuing and irrevocable guarantee to the Administrative Agent for the benefit
of the Secured Parties of the payment and performance in full of the Borrower’s
Liabilities (as defined in the Guaranty) whether now existing or hereafter
arising, all with the same force and effect as if the Joining Guarantor were a
signatory to the Guaranty.

 

2.                                      Affirmations.  The Joining Guarantor
hereby acknowledges and reaffirms as of the date hereof with respect to itself,
its properties and its affairs each of the waivers, representations, warranties,
acknowledgements and certifications applicable to any Guarantor contained in the
Guaranty.

 

3.                                      Severability.  The provisions of this
Guaranty Joinder Agreement are independent of and separable from each other.  If
any provision hereof shall for any reason be held invalid or unenforceable, such
invalidity or unenforceability shall not affect the validity or enforceability
of any other provision hereof, but this Guaranty Joinder Agreement shall be
construed as if such invalid or unenforceable provision had never been contained
herein.

 

--------------------------------------------------------------------------------


 

4.                                      Counterparts.  This Guaranty Joinder
Agreement may be executed in any number of counterparts each of which when so
executed and delivered shall be deemed an original, and it shall not be
necessary in making proof of this Guaranty Joinder Agreement to produce or
account for more than one such counterpart executed by the Joining Guarantor. 
Without limiting the foregoing provisions of this Section 4, the provisions of
Section 10.02(b) of the Credit Agreement shall be applicable to this Guaranty
Joinder Agreement.

 

5.                                      Delivery.  Joining Guarantor hereby
irrevocably waives notice of acceptance of this Guaranty Joinder Agreement and
acknowledges that the Borrower’s Liabilities are and shall be deemed to be
incurred, and credit extensions under the Loan Documents made and maintained, in
reliance on this Guaranty Joinder Agreement and the Guarantor’s joinder as a
party to the Guaranty as herein provided.

 

6.                                      Governing Law; Venue; Waiver of Jury
Trial.  The provisions of Section 26 of the Guaranty are hereby incorporated by
reference as if fully set forth herein.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Joining Guarantor has duly executed and delivered this
Guaranty Joinder Agreement as of the day and year first written above.

 

 

JOINING GUARANTOR:

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------